Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note that claim 1 is being amended to be consistent with claim 9 and in order to avoid 35 U.S.C. 112(b) issues regarding the matching process by the comparison module.

The application has been amended as follows: 

Claim 1, Line 24:	Between “a closest match” and “and then makes”
			Insert -- to attributes and style preferences of the user, --

Claim 9, Lines 8-9:	Delete “order pattern repositories”
			Insert -- order pattern repository --


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is considered allowable because the prior art fails to disclose a comparison module (component of control system 100) that searches both the product pattern repository and the order pattern repository for finding an exact match or a closest match to attributes and style preferences of a user, wherein the product pattern repository is configured to store graded patterns of standard sizes and default style and body type for all launched garments and the order pattern repository is configured to store previously processed ordered patterns for different sizes and style specification of order.
Independent claim 9 is considered allowable because the prior art fails to disclose searching both “a product pattern repository and an order pattern repository for an exact match or a closest match to the user attributes and style preferences by a comparison module” wherein “the product pattern repository is configured to store graded patterns of all launched garments for all standard sizes and default style and body type” and “the order pattern repository is configured to store previously processed ordered patterns and is constantly updated to information from each order”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732